UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1997


SHARON R. CONNELLY,

                    Plaintiff - Appellee,

             v.

MICHAEL J. BLOT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-01282-AJT-JFA)


Submitted: January 31, 2018                                  Decided: February 20, 2018


Before GREGORY, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn H. Silver, Erik B. Lawson, SILVER & BROWN, Fairfax, Virginia, for Appellant.
Timothy B. Hyland, David B. Deitch, Tyler Southwick, HARRIS, ST. LAURENT &
CHAUDHRY LLP, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this appeal regarding Appellee Sharon R. Connelly’s breach of contract action

under Virginia law, we are called on to determine whether the Defendant, Michael J.

Blot, orally agreed to modification of a promissory note, the applicable burden of proof to

establish that the note was modified, whether the Virginia Statute of Frauds required a

modification of the note to be in writing, the applicable statute of limitations, and whether

Blot is equitably estopped from raising the statute of limitations defense.

       The district court held a bench trial and in its memorandum of decision addressed

each of the issues asserted on appeal, with one exception: the applicable burden of proof

in demonstrating that there was mutual assent to the modification of the contract. When

reviewing a judgment resulting from a bench trial, we examine conclusions of law de

novo and factual findings for clear error. Tatum v. RJR Pension Inv. Comm., 761 F.3d
346, 357 (4th Cir. 2014). The court set down detailed reasoning in its memorandum of

decision. We have reviewed the parties’ briefs, the joint appendix, and the memorandum

of decision and find no reversible error. Accordingly, we affirm on the reasons stated by

the district court. Connelly v. Blot, No. 1:16-cv-01282-AJT-JFA (E.D. Va. Aug. 23,

2017). *




       *
        We further conclude that the court did not err in using a preponderance of the
evidence standard. See RF & P Corp. v. Little, 440 S.E.2d 908, 914 (Va. 1994).


                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3